Citation Nr: 0823819	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel






INTRODUCTION

The veteran had active service from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska denied the benefits sought on appeal.  

The Board notes that the RO initially treated the veteran's 
claim for service connection for hypertension as a new and 
material claim. This is because they did not initially 
construe an October 2006 communication as a notice of 
disagreement with an October 2005 rating decision, but rather 
treated it as a new claim for service connection for 
hypertension. The RO in a February 2007 statement of the case 
re-evaluated their decision and found that the October 2006 
communication had not been a "new claim." Accordingly, the 
October 2005 rating decision never became final. As such, the 
issue on appeal with regards to the veteran's hypertension 
claim is correctly defined as set forth on the title page. 


FINDINGS OF FACT

1.  Competent medical evidence of record establishes that the 
veteran has a current diagnosis of PTSD.  

2.  The veteran did not engage in combat.  

3.  The evidence of record does not corroborate the veteran's 
claimed in-service stressors.  

4.  Hypertension was not demonstrated during active military 
duty or for many years thereafter and is not associated in 
any way to such service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2007).

2.  Hypertension was not incurred in or aggravated by active 
duty service and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, with respect to the PTSD claim, the 
veteran's asserted in-service stressors are not verified in 
the record.  Under the circumstances of this case, additional 
efforts to assist him by providing a VA examination would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Additionally, the Board finds that a remand for additional 
development to obtain a response from the Joint Services 
Records Research Center (JSRRC) is not necessary in the 
present case.  The veteran has not provided sufficient 
information to verify the stressors to allow for verification 
with the JSRRC and other organizations. 
 
Further, the RO made requests to the veteran for additional 
information regarding his claimed in-service stressors, but 
to date no additional relevant information has been provided. 
The burden lies on him to cooperate with VA.  While VA has a 
statutory duty to assist in developing evidence pertinent to 
a claim, he also has a duty to assist and cooperate with VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).
With respect to the veteran's claim for hypertension, due to 
the absence of a diagnosis of hypertension in service, 
followed by the absence of findings of hypertension for many 
years following separation, the Board concludes that an 
examination is not necessary here.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records. The veteran additionally 
submitted private treatment records.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

	A.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2007); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

On the other hand, if the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's testimony alone does not suffice 
to establish the occurrence of the alleged stressor.  
Instead, the veteran must corroborate his testimony by 
credible supporting evidence.  See Stone v. Nicholson, 480 
F.3d 1111 (Fed. Cir. 2007) (finding no error in Board 
determination that a non-combat veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements").   

In this case, the evidence does not reflect that the veteran 
received any awards, citations, or decoration denoting combat 
service in Vietnam.  Service personnel records indicate that 
the veteran was stationed in Da Nang, Vietnam in July 1965, 
at a time when operations were conducted against guerrilla 
forces.  These documents, however, do not reflect the 
veteran's participation in such operations.  As such, the 
veteran's stressors must be corroborated by credible 
supporting evidence.  

Throughout the current appeal, the veteran has described the 
following in-service stressors:  (1) being subjected to 
mortar attacks, (2) witnessing a marine killed while guarding 
a pipeline, and (3) receiving sniper fire.  These stressors 
are not verifiable based on the information provided in this 
case.  Despite several requests for more specificity of these 
purported events, the veteran has failed to provide the 
requested data.  In fact, a formal finding by the RO in 
September 2006 found that there was not enough information to 
verify any of these stressors.  

The Board acknowledges that the veteran has been diagnosed 
with PTSD.  Specifically, he was initially diagnosed with 
this disability at a January 2006 VA psychiatric 
consultation. A subsequent May 2006 private psychological 
evaluation reflects continuing diagnoses of PTSD. Therefore, 
the Board finds that there is competent medical evidence of 
record supporting a current diagnosis of PTSD. 

Although the medical evidence of record establishes a 
diagnosis of PTSD, the record fails to establish credible 
evidence that the purported in-service stressors actually 
occurred.  Absent credible supporting evidence that the 
claimed in-service stressors as described by the veteran 
actually occurred, the Board need not address the matter of 
medical evidence establishing a link between current symptoms 
and an in-service stressor.  As an essential element for a 
grant of service connection for PTSD is not established 
(e.g., corroboration of the purported in-service stressors), 
the veteran's claim for service connection for such a 
disability must be denied.  

	B.  Hypertension

The veteran is additionally claiming entitlement to service 
connection for hypertension.  As indicated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, hypertension is defined as 
diastolic blood pressure predominantly 90 mm. or greater.  
Isolated systolic hypertension means that systolic blood 
pressure is predominantly 160 mm. or greater, with a 
diastolic blood pressure of less than 90 mm.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted.  Under 
38 C.F.R. § 3.309(a), cardiovascular-renal disease, to 
include hypertension, is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service. 
See 38 C.F.R. § 3.307(a)(3) (2007).  

As the evidence of record fails to establish any documented 
clinical manifestations of hypertension within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  
Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of service 
connection on a nonpresumptive basis.

In the present case, the service medical records do not 
reflect treatment or diagnosis relating to hypertension.  
Physical examinations in July 1963 and July 1967 revealed 
blood pressure readings of 124/76 and 126/82, respectively. 
Although the veteran marked that he had "high or low blood 
pressure" in his report of medical history at enlistment, 
both the veteran's enlistment exam and discharge exam during 
active service objectively revealed normal heart function and 
normal blood pressure readings.  Therefore, hypertension was 
not shown in service; nor was it shown to pre-exist service.

Following service, the evidence does not reflect complaints 
or treatment for hypertension until December 2005, over 
thirty-five years following the veteran's separation from 
service.  VA treatment records spanning from 2005 through 
2007 document a continuing diagnosis of hypertension.  

Based on the foregoing, the post-service clinical records do 
not reveal a continuity of symptomatology such as to enable a 
finding that the currently-diagnosed hypertension is causally 
related to service.  Indeed, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, the veteran has 
not expressly contended that he experienced hypertension 
continuously since his active service; rather in an October 
2006 communication he indicates that his hypertension was 
incurred in service but does not mention that he has 
continuously experienced symptomatology since service. 

Again, there is no showing of continuity of hypertension 
since the veteran's separation from active service.  
Moreover, the competent evidence does not otherwise show that 
the currently diagnosed hypertension is causally related to 
active service.  Specifically, no medical professional has 
established a relationship between the veteran's current 
hypertension and active duty.    

The Board has additionally considered the veteran's implied 
statements that his hypertension was incurred during active 
duty.  As a lay person however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

In conclusion, the evidence does not support a grant of 
service connection for hypertension.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


